      Case 2:19-cv-02332-JAM-AC Document 16 Filed 09/09/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   NICOLAS VASQUEZ II,                                No. 2:19-cv-2332 JAM AC P
12                      Petitioner,
13           v.                                         ORDER
14   JIM ROBERTSON,
15                      Respondent.
16

17           Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. The matter was referred to a United States Magistrate

19   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On July 21, 2020, the magistrate judge filed findings and recommendations herein which

21   were served on petitioner and which contained notice to petitioner that any objections to the

22   findings and recommendations were to be filed within twenty-one days. ECF No. 14. Petitioner

23   has filed objections to the findings and recommendations. ECF No. 15.

24           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

26   court finds the findings and recommendations to be supported by the record and by proper

27   analysis.

28   /////
                                                       1
     Case 2:19-cv-02332-JAM-AC Document 16 Filed 09/09/20 Page 2 of 2

 1           Accordingly, IT IS HEREBY ORDERED that:
 2           1. The findings and recommendations filed July 21, 2020, are adopted in full;
 3           2. Petitioner’s application for a writ of habeas corpus is dismissed as untimely; and
 4           3. The court declines to issue the certificate of appealability referenced in 28 U.S.C. §
 5   2253.
 6
     DATED: September 8, 2020
 7
                                                   /s/ John A. Mendez____________               _____
 8

 9                                                 UNITED STATES DISTRICT COURT JUDGE

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
